Citation Nr: 9901945	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-31 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 until May 
1981 and had subsequent periods of active duty for training 
(ACDUTRA), including from March 29 to April 10, 1992 and 
between June 13  27, 1992. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of January 1996 of the Wichita, Kansas Regional 
Office (RO) and Medical Center which continued to deny the 
veterans claim of service connection for a low back disorder 
with arthritis.

This case was remanded by a decision of the Board dated in 
August 1997 and is once again before the signatory Member for 
appropriate disposition.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she injured and/or aggravated her 
low back on two separate occasions during ACDUTRA in 1992 to 
which current low back disability is ascribable.  It is 
maintained that service connection for such should now be 
granted by the Board.  The accredited representative 
maintains that if the benefit sought on appeal cannot be 
granted by the Board, the case should be reviewed to 
ascertain RO compliance with M21-1 of the VA Adjudication 
Procedure Manual in the development of evidence.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for a low back disorder with arthritis is not well 
grounded.  


FINDINGS OF FACT

The claim for entitlement to service connection for a low 
back disorder is not plausible.


CONCLUSION OF LAW

The claim for service connection for a low back disorder with 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West 1991).  Service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101 (24) 
106, 1110, 1131, 5107 (West 1991).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303 (1998).  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1997).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. §§ 3.303, 3.306 (1997).

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim.  In this 
regard, she has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994), Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

The service medical records show that the veteran was seen in 
sick bay in October 1980 for complaints of low back pain in 
association with symptoms which included urinary frequency 
and burning for which a diagnosis of Trichomonas was 
rendered.  She sought treatment in February 1981 for 
complaints of low back pain and discomfort in both legs while 
performing pushups.  Examination disclosed tenderness in the 
lumbar area with mild pain on flexion and leg lifts.  There 
was some hamstring tightness.  A diagnosis of musculoskeletal 
low back pain was rendered on this occasion.

A Statement of Medical Examination and Duty Status report (DA 
Form 2173) dated in April 1992 indicates that the appellant 
was seen for neck pain and was prescribed a brace and placed 
on profile.  A subsequent Statement of Medical Examination 
and Duty Status dated April 6, 1992 noted that she had a pre-
existing cervical spine disability which had been aggravated 
by performing physical training.  

An emergency treatment record from the Evans Army Hospital 
noted that the veteran had been sent in from the field with 
complaints which included right sided neck and upper shoulder 
pain as the result of overextending her neck when high winds 
had blown her tent over.  An assessment of neck muscle spasm 
was rendered in this regard.  

The veteran underwent neurosurgical consultation in August 
1992 for complaints of neck and low back pain.  She related a 
history of slipping and falling on her back at work in 
December 1991 and a subsequent on-the-job twisting injury 
later that month.  She indicated that she had had low back 
and neck symptomatology since that time.  Following 
examination, diagnoses included thoracic outlet syndrome and 
sacroiliac strain.  

The report of magnetic resonance imaging (MRI) of the back 
dated in February 1993 from the Saint Francis Hospital was 
interpreted as showing no significant abnormality of the 
lumbar spine or the lumbar spinal canal.  

Jim Martin, M.D., wrote to the appellants lawyer in July 
1993 that the veteran had related a medical history of injury 
to her neck and back on two occasions in December 1991 during 
the course of her civilian employment.  It was reported that 
a myelogram had indicated a bulging disc at L4/5 and L-5/S1.  
It was noted that she had constant achiness of the entire 
spine.  A medical report from the Freeman Hospital dated in 
August 1993 indicated a similar history of work-related 
injury with resulting symptoms of neck and radiating low back 
pain.  

A Statement of Medical Examination and Duty Status report 
dated in September 1994 was received indicating that back and 
neck injury was originally treated in August 1992.  An 
accident date of April 1992 was noted on the form.  

The veteran underwent a VA spine examination in August 1995 
where she provided a history to the effect that she had had 
initially injured her neck on her job but that she had re-
injured her neck and low back while in the Army Reserve when 
she had attempted to catch her tent during a high wind which 
had jerked her back.  An X-ray of the lumbosacral spine 
was performed and was interpreted as showing minimal 
degenerative joint disease. 

The appellant was seen in neurologic consultation by N. 
Kumar, M.D., in December 1995 where she reiterated that she 
had been injured on the job in December 1991 with resulting 
pain radiating down into the mid thoracic and lumbar region.  
It was also noted that she had had another accident in June 
1992 while at a summer camp when an 80 mile an hour wind had 
blown her tent and thrown her into a truck.  

A Statement of Medical Examination and Duty Status report 
dated in December 1996 was received in which it was noted 
that the veteran had injured her neck and right shoulder when 
she was thrown against a 2 ½ ton vehicle as the result of 
winds of 80 knots.  

The veteran presented testimony upon personal hearing on 
appeal in October 1997 that she had injured her low back on 
at least two occasions while performing ACDUTRA; in March and 
June 1992.  She related that she had had continuing low back 
symptomatology since that time. 

The appellant underwent VA spine examination for compensation 
and pension purposes in December 1997 where she related a 
history of injury to the low back while in the Reserves as 
the result of physical training, and a strong wind incident 
in June 1992.  Physical examination disclosed no significant 
findings with respect to the low back.  It was reported that 
an X-ray of the lumbosacral spine was normal with the 
exception of spondylolysis at L5-S1 which was congenital in 
nature and unrelated to trauma.  It was the examiners 
opinion that the veterans complaints were not related to 
back symptoms in February 1981, and that injury sustained in 
June 1992 had not created any permanent condition as far as 
low back pain was concerned.  

Analysis

At the outset, the Board points out that while the appellant 
did indeed seek treatment for musculoskeletal low back pain 
in February 1981, such symptoms are not shown to have 
resulted in any continuing or chronic disorder.  See 
38 C.F.R. § 3.303.  The evidence also does not show the onset 
of degenerative joint disease or osteoarthritis during 
service, or incurrence of arthritis during the one-year 
period following discharge from active service.  See 38 
C.F.R. §§ 3.307, 3.309 (1997).  As well, there is no medical 
evidence within the cited treatment reports suggesting a 
relationship between any currently-diagnosed low back 
disability or osteoarthritis, and symptomatology shown during 
active service or within one year thereafter in the case of 
arthritis.  See Savage v. Gober, 10 Vet. App. 488, 495.  The 
Board also points out that the VA examiner in December 1997 
specifically determined that current low back disability did 
not relate to back complaints and findings in February 1981 
during active duty.  

The Board observes that the postservice clinical evidence 
clearly indicates that the appellant injured her low back 
twice in December 1991 during the course of her employment, 
and began to experience immediate low back symptomatology.  
While she now claims that she sustained trauma to the low 
back in both April and June 1992 which caused or aggravated 
the condition, the evidence clearly demonstrates that she 
only sought treatment only for her neck on those occasions.  
The contemporaneous clinic notes make absolutely no reference 
to any low back complaints or treatment at those times.  
Moreover, current VA clinical data show that she is currently 
found to have a congenital disorder, spondylolysis, of the 
low back for which service connection may not be granted by 
regulation.  See 38 C.F.R. § 3.303(c).  Additionally, there 
is no medical evidence suggesting a relationship between the 
currently-diagnosed low back disability or osteoarthritis, 
and claimed injury to the low back during ACDUTRA.  The VA 
examiner in December 1997 clearly stated that any injury to 
the back in 1992 had not resulted in a permanent low back 
condition.  The veterans contentions to the effect that she 
now has a low back disorder as the result of such injuries do 
not establish this as fact since she is not qualified, as a 
lay person, to offer a medical opinion or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992).  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  See Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  Accordingly, without the requisite 
competent evidence reflecting that the veteran currently has 
a low back disability which had its onset during active duty 
or ACDUTRA, she has not met her burden of submitting evidence 
that her claim for service connection for such is well 
grounded (Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); 
Tirpak at 611), and the claim must be denied.  See Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits while the Board has 
concluded that the claim is not well grounded.  However, the 
Court of Veterans Appeals has held that when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

Finally, the veterans representative argues in the Informal 
Hearing Presentation that VA should expand its duty to assist 
the claimant pursuant to provisions in M21-1, and that the 
Board should determine whether the RO has followed the 
guidelines therein and, if not, remand the appeal for further 
development.  In this regard, where a claim is found not to 
be well-grounded, the Board has no duty to undertake 
additional development. 



ORDER

The claim for service connection for a low back disorder with 
arthritis is not well grounded and is therefore denied.



		
	U.R. POWELL	
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
